     Case 2:20-cv-00707-GMN-DJA Document 29
                                         27 Filed 06/22/20
                                                  06/19/20 Page 1 of 2



 1    Laura R. Jacobsen, Esq. (NSBN 13699)
      Jason B. Sifers, Esq. (NSBN 14273)
 2    McDONALD CARANO LLP
      2300 West Sahara Avenue, Suite 1200
 3
      Las Vegas, Nevada 89102
 4    Telephone: (702) 873-4100
      ljacobsen@mcdonaldcarano.com
 5    jsifers@mcdonaldcarano.com

 6    Meagan A. Mihalko, Esq. (VSB No. 80703)
      Pro hac vice
 7
      TROUTMAN SANDERS LLP
 8    1001 Haxall Pt.
      Richmond, Virginia 23219
 9    Telephone: 804-697-1281
      meagan.mihalko@troutman.com
10
      Attorneys for Defendant
11
      Early Warning Services, LLC
12
                             IN THE UNITED STATES DISTRICT COURT
13
                                    FOR THE DISTRICT OF NEVADA
14

15    ELEANOR MUNROE,
                                                             Case No. 2:20-CV-00707-GMN-DJA
16                   Plaintiff,
                                                                STIPULATION AND [PROPOSED]
17            vs.                                                ORDER TO EXTEND TIME FOR
                                                                 DEFENDANT EARLY WARNING
18    CAPITAL ONE, EARLY WARNING                                SERVICES, LLC TO RESPOND TO
19    SERVICES, LLC, JP MORGAN CHASE, and                               COMPLAINT
      LEXISNEXIS RISK SOLUTIONS,                                        (First Request)
20
                     Defendants.
21

22            Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Eleanor Munroe
23    (“Plaintiff”), by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend
24    Time for Defendant Early Warning Services, LLC to Respond to Complaint, up to an including
25    July 6, 2020. In support of the Stipulation, the parties state the following:
26            1.     EWS signed a waiver of service on or around April 21, 2020 making its responsive
27    pleading due on or around June 22, 2020.
28            2.     The undersigned counsel for EWS was retained by EWS in connection with this

                                                         1
       42527457v1
     Case 2:20-cv-00707-GMN-DJA Document 29
                                         27 Filed 06/22/20
                                                  06/19/20 Page 2 of 2



 1    matter and is continuing to review the allegations asserted in the Complaint.

 2            3.     Counsel for Plaintiff has agreed to the requested extension and the requested

 3    extension will not impact any other deadlines in this case.

 4            4.     This is the first request to extend the deadline for EWS to file its responsive pleading.

 5            5.     This request for an extension of time is not intended to cause any undue delay or

 6    prejudice to any party.

 7            6.     Therefore, the parties hereby stipulate that the deadline for EWS to file its responsive

 8    pleading shall be extended through July 6, 2020

 9    DATED: June 19, 2020.

10     KNEPPER & CLARK LLC                                TROUTMAN SANDERS LLP

11
       By: /s/ Miles N. Clark                             By: /s/ Meagan A. Mihalko
12        Matthew I. Knepper, Esq. (NSBN 12796)              Laura R. Jacobsen, Esq. (NSBN13699)
          Miles N. Clark, Esq. (NSBN 13848)                  Jason B. Sifers, Esq. (NSBN 14273)
13        5510 S. Fort Apache Rd., Suite 30                  McDONALD CARANO LLP
          Las Vegas, NV 89418-7700                           2300 West Sahara Avenue, Suite 1200
14        matthew.knepper@knepperclark.com                   Las Vegas, Nevada 89102
          miles.clark@knepperclark.com                       ljacobsen@mcdonaldcarano.com
15                                                           jsifers@mcdonaldcarano.com
           KRIEGER LAW GROUP LLC
16         David H. Krieger, Esq. (NSBN 9086)                  Meagan A. Mihalko (VSB No. 80703)
           500 N. Rainbow Blvd., Suite 300                     Admitted pro hac vice
17         Las Vegas, NV 89107                                 1001 Haxall Pt.
           dkrieger@kriegerlawgroup.com                        Richmond, VA 23219
18                                                             meagan.mihalko@troutman.com
           Attorneys for Plaintiff
19         Eleanor Munroe                                      Attorneys for Defendant
                                                               Early Warning Services, LLC
20

21

22                                                   ORDER
23                                                   IT IS SO ORDERED.
24
                                                     ___________________________________
25                                                   UNITED STATES MAGISTRATE JUDGE

26                                                             June 22, 2020
                                                     DATED: ___________________________
27

28
                                                          2
       42527457v1
